 



Exhibit 10.3
Aircenter Drive
FIRST LEASE AMENDMENT
          THIS FIRST LEASE AMENDMENT (“Amendment”) is executed as of this 1st
day of October, 2007, by and between 4300 EAST FIFTH AVENUE LLC, a Delaware
limited liability company (“Landlord”), and DSW INC., an Ohio corporation
(“Tenant”).
WITNESSETH:
          WHEREAS, Landlord and Tenant entered into a certain Trailer Parking
Lot Lease Agreement dated as of November 30, 2006 (the “Lease”) whereby Tenant
leased from Landlord and Landlord leased to Tenant certain premises consisting
of approximately 10.06 acres generally located north of Aircenter Drive in the
Columbus International Aircenter, located in the City of Columbus, County of
Franklin, State of Ohio;
          WHEREAS, Landlord and Tenant desire to amend the Lease.
          NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants herein contained and each act performed hereunder by the parties,
Landlord and Tenant hereby agree that the Lease is amended as follows:
          1. Tenant’s Work and Landlord’s Contribution. Section 6.b. of the
Lease is hereby amended and restated in its entirety as follows:

      “b. Landlord shall pay to Tenant Two Hundred Twenty-four Seven Hundred
Fifty-nine and 80/100 Dollars ($224,759.80) (the “Tenant Reimbursement”). The
timing and prerequisites for payment of the Tenant Reimbursement shall be as set
forth below.”

          2. Exhibit A — Trailer Lot; Tenant’s Trailer Space. Exhibit A to the
Lease is hereby deleted and replaced with Exhibit A-1, which is attached to this
Amendment and incorporated herein. All references to Exhibit A in the Lease
shall refer to said Exhibit A-1.
          3. Incorporation of Recitals. The above recitals are hereby
incorporated into this Amendment as if fully set forth herein.
          4. Examination of Amendment. Submission of this instrument for
examination or signature does not constitute a reservation or option, and it is
not effective until execution by and delivery to both Landlord and Tenant.
          5. Definitions. Except as otherwise provided herein, the capitalized
terms used in this Amendment shall have the definitions set forth in the Lease.
          6. Entire Agreement. The Lease, as amended by this Amendment,
constitutes the entire agreement between Landlord and Tenant regarding the Lease
and the subject matter contained herein and supersedes any and all prior and/or
contemporaneous oral or written negotiations, agreements or understandings.
          7. Lease Ratification. The Lease, as modified herein, is in full force
and effect, and the parties hereby ratify the same. The Lease and this Amendment
shall be binding upon the parties and their respective successors and assigns.
To the extent the terms and conditions of the Lease conflict with or are
inconsistent with this Amendment, the terms and conditions of this Amendment
shall control.
          8. Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed a part of an original and all of which together shall
constitute one agreement. Signature pages may be detached from the counterparts
and attached to a single copy of this Amendment to form one document.

1



--------------------------------------------------------------------------------



 



Aircenter Drive
          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed on the day and year first written above.

            LANDLORD:
4300 EAST FIFTH AVENUE LLC,
an Ohio limited liability company
      By:   JUBILEE-AIRCENTER, L.L.C.,         a Delaware limited liability
company,        its Managing Member              By:   JUBILEE LIMITED
PARTNERSHIP,         an Ohio limited partnership,        its Managing Member   
          By:   SCHOTTENSTEIN PROFESSIONAL         ASSET MANAGEMENT
CORPORATION,        a Delaware corporation, its General Partner             
By:   /s/ Jay Schottenstein        Print Name: Jay Schottenstein 

        Title:   President        TENANT:
DSW INC.
an Ohio corporation
      By:   /s/ William L. Jordan        Print Name: William L. Jordan  

        Title:   VP/General Councel   

2